internal_revenue_service national_office technical_advice_memorandum date tam-135598-03 cc intl b02 number release date third party contact index uil no case-mis no ----------------- -------- ----------------------------------- ----------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------------------- --------------------------------------------- ------------------------------ ---------------- --------------------------------------------------------- ------------------------- legend us parent corp a corp b corp c llc cfc1 cfc2 f corp1 bank lender f corp2 l p fund business x date date ----------------- ---------------------------------------------------------------- ---------------------------------- ----------------------------- ---------------------------- ------------------------------------ ------------------------------- ------------------------------ ----------------------------- ------------------------------------- ------------------------------ -------------------------------------- ------------------------------------------------- ------- ----------------- ------------- ----------------------- ----------------------- ----------------------- ----------------------- ------------------- ---------------- ----------- -------------------- ---------------- ------------------- -------------------- -------------------- ---------------- ----------------- ------------------- ---------------------- -------------------- ------------------ ---------------- ----------------- date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem country a country b issue s whether the preferred_stock arrangement can voluntarily restrict earnings_and_profits and thus restrict the controlled foreign corporation’s distribution of subpart_f_income under sec_951 sec_952 sec_954 and sec_956 of the code to the common units while any preferred units remain outstanding in cfc2 whether the preferred_stock arrangement can be defined and recharacterized under the fast pay regulations of sec_1_7701_l_-3 and further if so should this financing instrument be treated as debt or equity conclusion s based upon the facts submitted by us parent and lmsb notwithstanding the voluntary restriction on the current_distribution of earnings_and_profits of cfc2 on its common units llc will still be required to include in income currently its pro_rata share of the sum of amounts described under sec_951 and the preferred units issued by cfc2 are fast-pay_stock as defined in sec_1_7701_l_-3 and thus the financing_arrangement will be recharacterized under sec_1_7701_l_-3 further the arrangement will have the same tax result whether the financing instruments are characterized as debt or equity facts background us parent a domestic_corporation is the common parent of a group of affiliated corporations that filed consolidated federal_income_tax returns and used the accrual_method of accounting during the years at issue us parent and its affiliates were engaged in business x on date us parent completed a dollar_figurea acquisition by tender offer of corp c on date a date prior to date bank presented us parent with a plan for funding the dollar_figurea required to acquire corp c a refined version of the plan was adopted by us parent with bank acting as its exclusive financial advisor with respect to the plan the financing_transaction was completed on date the financing_arrangement was implemented as follows on date us parent formed llc a domestic limited_liability_company percent owned by corp a and percent owned by corp b both wholly- owned domestic subsidiaries of us parent and members of us parent’s consolidated_group on date llc formed cfc1 a country b company by contributing dollar_figureb to cfc1 in exchange for common shares of cfc1 stock on date llc contributed an additional dollar_figurec to cfc1 in exchange for big_number subordinated convertible equity certificates scecs of cfc1 on or before date fund a non-profit domestic_corporation formed f corp2 a country a company and on date contributed dollar_figuree to f corp2 in exchange for shares of f corp2 on or before date f corp2 borrowed dollar_figuref from l p a domestic limited_partnership that is unrelated to us parent and fund the scecs have a term of years and are subordinate to all present and future obligations and interests in cfc1 other than its common_stock a return out of retained earnings may be paid on the scecs to holders only if and when such a return is declared by cfc1’s board_of managers or if the scecs are redeemed the holders of the scecs do not have the rights of creditors for country b tax purposes the scecs are treated as debt and interest_expense is accrued and payable to llc this amount offsets cfc1’s interest_income accrual from cfc2 for country b tax purposes for us tax purposes the scecs are treated as equity and no income or expense is reported on any us tax_return cfc1’s form_5471 balance_sheet reflects a dollar_figured investment in cfc2 a country a company on or before date f corp2 formed f corp1 a country a company and on date contributed dollar_figureg dollar_figuree dollar_figuref in exchange for f corp1 shares on date f corp1 entered into a credit agreement with a group of lenders for which lender a bank affiliate served as administrative agent under that agreement f corp1 borrowed an aggregate amount of cash equal to dollar_figureh on date us parent obtained a dollar_figured daylight overdraft loan from lender on behalf of corp a corp b and llc us parent arranged for lender to wire transfer the dollar_figured to cfc1 us parent’s accounting books_and_records reflect this transaction as consisting of a borrowing of dollar_figured by us parent followed by a contribution to corp a of dollar_figurej and to corp b of dollar_figurei followed by contributions of those amounts by corp a and corp b to llc and then finally the contribution of dollar_figured to cfc1 on date cfc1 and f corp1 formed cfc2 a country a general_partnership that elected to be treated as a corporation for us tax purposes cfc1 contributed dollar_figured in exchange for cfc2 common units and f corp1 contributed dollar_figurek in exchange for cfc2 preferred units each common unit was entitled to voting rights compared to a dollar_figure voting_right for each preferred unit on date cfc2 loaned approximately dollar_figurel to us parent in exchange for two promissory notes totaling that amount in the first loan in the amount of dollar_figurem an amount that is approximately percent of dollar_figured us parent promised to pay to cfc2 the principal_amount due on demand or if no demand is made on date interest on this note is percent from date through date and thereafter the interest rate is equal to libor percent the second loan was for a principal_amount of dollar_figurek and otherwise contains the same terms as the first loan these loans made by cfc2 were permitted_asset sec_2 under cfc2’s operating_agreement on date llc entered into an agreement with fund in which fund granted llc the option to acquire at book_value the shares of f corp2 held by fund llc and fund agreed the option shall be terminated at the earlier of the disposition by f corp1 of its entire_interest in the preferred units of cfc2 or days preceding the mandatory redemption date of the preferred units of cfc2 us parent utilized dollar_figured of the funds loaned by cfc2 to repay the daylight loan from lender the cfc2 general_partnership agreement gpa limits the amount and types of investments permitted by cfc2 cfc2 has used a portion of the interest_income received from us parent to make additional loans to us parent and its affiliates a terms of the preferred units of cfc2 f corp as the owner of the preferred units of cfc2 has the right to a floating rate3 cumulative distribution multiplied by the liquidation preference of such units if as and when declared by the board out of retained earnings the amount of the distribution is calculated quarterly by multiplying libor dollar_figure percent by the liquidation preference of the preferred units if this quarterly distribution is not paid it accrues without interest this mandatory distribution preference will be described throughout this document as the first preference distribution the preferred units are required to be redeemed on date for an amount that equals the liquidation preference of the preferred shares plus any unpaid but accrued first preference distributions reduced by the amount of any redemption proceeds received with respect to the preferred units the preferred units are generally redeemable in whole or in part at the option of the board_of directors of cfc2 any voluntary redemption by cfc2 prior to date whether in whole or in part will reduce the liquidation preference and ultimately the redemption price as of date of the preferred units and will be described throughout this document as a second preference distribution us parent indirectly can cause cfc2 to redeem its preferred units at any time because cfc1 has voting control of cfc2 by virtue of owning the common units of cfc2 and us parent indirectly has voting control of cfc1 no second preference distributions have been paid contributed by f corp1 or dollar_figurek cfc2 partnership_agreement provides that holders of common units of cfc2 are entitled to receive cash distributions when declared by the directors of cfc2 provided the board_of directors shall not declare distributions on the common units while any preferred units are outstanding in effect the partnership_agreement seeks to prohibit distributions on the common units for a period of ten years unless the preferred units are redeemed earlier as a result of a second preference distribution the preferred units have an initial liquidation preference equal to the amount finally the common units of cfc2 contain a restriction section of the facts and factual conclusions submitted by us parent but not agreed to by lmsb us parent has represented that it expects the preferred_stock to be redeemed at par and believes that it is unlikely although possible if the business environment changes for us parent or cfc2 that a second preference distribution will be paid the determination of the interest rate is made by reference to a formula contained in cfc2’s gpa in response to discussions with the irs regarding the applicability of the fast-pay regulations us parent maintains that the preferred_stock should not be presumed to be fast-pay_stock because of the possibility that the redemption price of the preferred units may be less than the issue_price of the preferred units however us parent agreed that the presumption would in fact apply if the parties contemplated actual payment of a second preference distribution in structuring the transaction such that the redemption price would be less than the issue_price us parent further represents that the parties to this transaction did not contemplate that a second preference distribution would be paid under normal circumstances summary of positions lmsb’s position lmsb maintains that llc the united_states_shareholder of cfc2 and indirectly us parent as parent of the us parent consolidated_group that includes corp a and corp b should include in gross_income under sec_951 of the code its proper pro_rata share of cfc2’s subpart_f_income for purposes of determining llc’s pro_rata share of cfc2’s subpart_f_income the restriction contained in cfc2’s partnership_agreement that purports to prohibit distributions on cfc2’s common units should be disregarded therefore llc’s pro_rata share of subpart_f_income should be determined under sec_1_951-1 without regard to such restriction lmsb further maintains that this financing_transaction is a fast-pay transaction and should be recharacterized pursuant to sec_1_7701_l_-3 the financing_transaction is a fast-pay transaction under sec_1_7701_l_-3 because the fast- pay arrangement is structured so that dividends as defined in sec_316 paid on the preferred units are in whole or in part a return of f corp1’s investment rather than only a return on such investment therefore this transaction should be recharacterized as a fast-pay arrangement directly between llc and f corp1 under general tax principles the financing instrument issued to f corp1 following a recharacterization pursuant to the fast-pay regulations should be characterized as equity us parent’s position us parent maintains that llc and indirectly the us parent consolidated_group that includes corp a and corp b has no subpart_f inclusion under sec_951 us parent maintains that llc’s pro_rata share of the subpart_f_income of cfc2 is zero because no distributions may be made on the common units of cfc2 indirectly owned by llc and therefore under sec_1_951-1 all the earnings_and_profits of cfc2 must be allocated with respect to the first and second preferences of the preferred units of cfc2 owned by f corp1 us parent also maintains that this transaction is not a fast-pay arrangement under the regulations because the preferred units are not fast-pay_stock this position is based upon us parent’s representations that no distributions are contemplated with respect to the second preference distribution rights of the preferred units and that the parties will not be economically compelled to pay a second preference dividend before the option expires lastly us parent believes that if the preferred units are determined to be fast-pay_stock and the financing_arrangement is recharacterized pursuant to the fast-pay regulations the financing instruments issued to f corp1 should be characterized as debt law and analysis the above described arrangement may be subject_to challenge under other theories not addressed in this tam such as general substance over form arguments perhaps including circular cash_flow however based upon the facts as currently developed and presented by us parent and lmsb in this request this tam will address the two primary positions treatment of the arrangement under subpart_f and treatment of the arrangement under the fast-pay regulations issue subpart_f analysis a in general sec_951 requires each united_states_shareholder of a cfc to include in income for its taxable_year its pro_rata share of the cfc’s subpart_f_income for purposes of determining the amount of a united_states shareholder’s subpart_f inclusions sec_951 and sec_1_951-1 and e define pro_rata share sec_1_951-1 provides a specific rule when the controlled_foreign_corporation has more than one class of stock sec_1_951-1 provides in relevant part that if a controlled_foreign_corporation has more than one class of stock outstanding the amount of the corporation’s subpart_f_income for the taxable_year which is taken into account with respect to any one class of stock is the amount of earnings_and_profits that would be distributed with respect to such class of stock if all the earnings_and_profits of the corporation for such year were distributed on the last day of the corporation’s taxable_year us parent has taken the position that pursuant to sec_1_951-1 none of the earnings_and_profits of cfc2 should be allocated to us parent specifically it is us parent’s position that the restriction in cfc2’s partnership_agreement prohibiting distribution on the common units while any preferred units are outstanding prohibits the allocation of cfc2’s earnings_and_profits to the common units therefore us parent concludes that because no earnings_and_profits may be distributed to llc and indirectly to us parent while the preferred units are outstanding all the earnings_and_profits of cfc2 should be allocated to f corp1 us parent further maintains sec_1_951-1 is the relevant regulation that determines its pro_rata inclusion because cfc2 has two different classes of stock outstanding in the discussion that follows it will be shown that us parent’s attempt to prohibit any distribution on the common units does not prevent an inclusion of subpart_f_income by llc because the restriction has no legal significance for purposes of sec_951 and sec_1_951-1 and e and because us parent has represented that payment of second preference distributions which were structured to be treated as dividends if paid before the option expires were never contemplated in the ordinary course of the transaction sec_1_951-1 should be applied to determine the earnings_and_profits allocable to the common units held by llc without regard to the second preference distribution rights of the preferred units b a voluntary restriction on the payment of dividends has no legal significance and will not affect a united_states shareholder’s requirement to include in gross_income subpart_f_income pursuant to sec_951 paragraph of the general_partnership agreement gpa between cfc1 and f corp1 provides the general provision for no payment of distributions on the common units of cfc2 until the preferred units are redeemed this provision which is the foundation for us parent’s position that sec_1_951-1 governs the determination of llc’s pro_rata share of cfc2’s subpart_f_income is a statement agreed to by the parties of the gpa arguably this provision results from arm’s-length legal agreements entered into between cfc1 and f corp1 in essence us parent is stating that llc should not be required to include any of cfc2’s subpart_f_income because it agreed as the united_states_shareholder of the common units that it cannot for a limited period where the length of such period is under the complete control of us parent receive a distribution with respect to those units sec_951 provides in relevant part that the pro_rata share of a cfc’s subpart_f_income for a taxable_year in the case of any united_states_shareholder is the amount which would have been distributed with respect to the stock which such shareholder owns within the meaning of sec_958 in such corporation if on the last day in its taxable_year on which the corporation is a cfc it had distributed pro_rata to its shareholders the subpart_f_income of the controlled_foreign_corporation reduced by the amount of distributions received by any other person during such year as a dividend with respect to such stock under sec_951 and sec_1_951-1 a united_states shareholder’s pro_rata share is determined without regard to whether the cfc can actually pay such income as a dividend currently pro_rata share is determined based upon a hypothetical distribution at the end of the taxable_year of the cfc of all of its earnings_and_profits for that taxable_year and is only reduced by dividends actually paid to another person other than the blocked income provision of sec_964 there is nothing in the statute or regulations that limits the united_states shareholder’s pro_rata share of the cfc’s subpart_f_income to what it could actually receive currently sec_1_951-1 which defines pro_rata share in the case where there is more than one class of stock follows the general_rule of sec_1_951-1 under sec_1_951-1 a shareholder’s pro_rata share of subpart_f_income is also determined by reference to a hypothetical distribution of the cfc’s earnings_and_profits at the end of the taxable_year of the cfc this regulation also does not limit a subpart_f inclusion to dividend amount that the shareholder could actually receive in such taxable_year therefore whether the board_of directors of cfc2 is in fact prohibited from paying a distribution currently with respect to the common units of cfc2 has no effect upon the determination of us parent’s pro_rata share of subpart_f_income under sec_951 or sec_1_951-1 or e the fact that llc is prohibited for a limited time where the imposition and duration of the limitation is subject_to the complete control of llc and indirectly us parent from actually receiving a distribution with respect to its indirect ownership of the common units of cfc2 is irrelevant for purposes of determining its pro_rata share of cfc2’s subpart_f_income additionally sec_964 and sec_1_964-2 limit a subpart_f inclusion if it is established that earnings_and_profits cannot be distributed by the cfc because of currency or other restrictions or limitations imposed under the laws of any foreign_country the restriction on the disposition of earnings_and_profits in this case is not imposed as a result of a foreign law but as a result of a voluntary agreement entered into by the parties to the transaction under subpart_f there is no limitation on a united_states shareholder’s inclusion in gross_income of its pro_rata share of its cfc’s subpart_f_income as result of a voluntary restriction on the payment of dividends c us parent’s reliance on barnette is misplaced us parent seeks to use barnette v commissioner t c memo to show that llc was not required to include as gross_income any of its pro_rata share of cfc2’s subpart_f_income solely as a result of a voluntary restriction on its common_stock us parent’s reliance on barnette for this proposition is misplaced the issue before the tax_court in barnette was whether the united_states_shareholder who owned common shares of a foreign_personal_holding_company fphc or the united_states_shareholder who owned preferred shares of a fphc was required pursuant to sec_1_551-2 to include in gross_income as a deemed_distribution an amount equal to the fphc’s undistributed fphc income for such taxable_year the regulation at issue in barnette sec_1_551-2 requires an allocation of fphc income pursuant to the interest of the shareholder in the fphc taking into account any specified preferred distributions required to be made the court’s decision and the resolution of this issue turned on the allocation of the fphc income between two classes of united_states_shareholders pursuant to the fphc regulations rather than determining whether a united_states_shareholder was required to include a deemed_distribution in gross_income under sec_951 and the regulations thereunder because the shareholder was not currently entitled to such income in contrast to barnette in mariana frozen foods inc v commissioner 81_tc_448 the united_states_shareholder of a fphc claimed that he should not be required to include as a deemed_distribution the undistributed fphc income of the fphc in mariana the united_states_shareholder held common shares and an unrelated foreign party held preferred shares of the fphc the preferred shareholders had the power to block any distribution on the common shares in addition the fphc entered into a commercially reasonable provision with a bank as part of a bank loan that prohibited the payment of any distributions on the common shares for so long as the bank loan was outstanding the taxpayer in mariana sought to apply the alvord doctrine to the facts at issue and have the court conclude that the taxpayer was not required to include in gross_income any amounts under sec_551 due to its inability to declare a dividend with respect to its common_stock because of the restriction on the payment of distributions on the common_stock in 277_f2d_713 4th cir the court held that a united_states_shareholder whose stock was subject_to a federal_income_tax lien and thus restricted from paying dividends to its shareholders was not required to include in gross_income any amount under sec_551 because the shareholder was prohibited by governmental action from making a distribution on the stock the court in mariana distinguished alvord on the facts stating the u s shareholder’s alleged inability to force a dividend arises from the united_states_shareholder having transferred to a foreign minority shareholder the power to block dividends and not from any governmental action mariana t c pincite us parent’s self imposed restriction argument is identical to the taxpayer’s argument in mariana sec_951 cannot be read to permit a united_states_shareholder to have the power to restrict an otherwise deemed inclusion under subpart_f merely by entering into a contractual agreement that prohibits distributions on the united_states shareholder’s stock the terms of the gpa at issue were negotiated between the parties and each party voluntarily agreed to the terms the voluntary insertion of a provision similar to paragraph of the gpa in no way governs the applicability of subpart_f and cannot be relied upon to shift federal_income_tax liability away from llc although barnette properly shows how income is allocated under sec_1_551-2 between two united_states_shareholders for purposes of the fphc provisions this is ultimately irrelevant for purposes of this case because subpart_f contains specific allocation rules in sec_1_951-1 even if it were determined that the similarity between the allocation rules of sec_1_551-2 and sec_1_951-1 were relevant mariana provides that a united_states_shareholder will not avoid a fphc inclusion under the fphc provisions by entering into an agreement with a foreign shareholder of the fphc that prohibits distributions with respect to the united_states shareholder’s stock as such us parent’s reliance on barnette for purposes of allocating subpart_f_income is misplaced d in the alternative the restriction on the payment of dividends on the common units has no substantive significance if no second preference distributions are paid us parent has represented that under normal circumstances a second preference distribution would never be paid_by cfc2 to f corp1 there has been no suggestion of the presence of extraordinary circumstances in addition a second preference distribution has never been paid accordingly f corp1 has only received first preference distributions and based upon us parent’s representations will only receive first preference distributions the preferred units in substance are equivalent to ordinary preferred_stock provided us parent’s representation that no second preference distribution will ever be paid is correct therefore assuming a second preference distribution is not paid sec_1_951-1 should apply to allocate the earnings_and_profits attributable to the first preference distribution to f corp1 and the remaining earnings_and_profits to llc see sec_1_951-1 ex a to include as its pro_rata share of subpart_f_income the amount of subpart_f earnings_and_profits that remain following the amount allocated as a first preference distribution with respect to the preferred units llc as the united_states_shareholder of cfc2 would be required under section issue application of sec_1_7701_l_-3 if contrary to the assumption made above f corp1 as owner of the cfc2 preferred units is in substance entitled to a second preference distribution this arrangement is a fast-pay arrangement and would be recharacterized pursuant to sec_1_7701_l_-3 therefore llc would be required to include in gross_income as its pro_rata share of cfc2’s subpart_f_income all of the subpart_f_income of cfc2 and further corp a and corp b would be required to include in gross_income their distributive_share of llc’s gross_income an amount equal to llc’s gross_income reduced by an amount equal to the first preference distributions paid to f corp1 on its cfc2 preferred units ending after date under sec_7701 that address fast-pay_stock arrangements such arrangements are structured as multiple-party financing transactions whereby a person sponsor attempts to avoid u s tax on income by using a conduit_entity such as a ric reit or foreign_corporation to artificially allocate the conduit entity’s income to tax-indifferent participants in the transaction under a typical arrangement the fast-pay_stock economically is a self-amortizing instrument because in the irs and treasury issued final regulations effective for taxable years payments on the instrument are structured to represent both a return on and a return of the investment for tax purposes however the entire payment is treated as a dividend this is accomplished by structuring payments that represent an economic return of investment through a declining yield for example as dividends for tax purposes alternatively such arrangements can use stock redemptions that are treated as dividends for tax purposes often as a result of issuing options or warrants these structures overstate the amount of dividend income to the tax-indifferent party and therefore understate the amount of income to the sponsor the fast-pay_stock regulations recharacterize fast-pay_stock arrangements to prevent such tax_avoidance under sec_1_7701_l_-3 if the commissioner determines that a principal purpose for the structure of a fast-pay arrangement is the avoidance of tax imposed by the code the commissioner may recharacterize the transaction to ensure that the participants are taxed in a manner reflecting the economic_substance of the arrangement a fast-pay arrangement is defined in sec_1_7701_l_-3 as any arrangement in which a corporation has fast-pay_stock outstanding for any part of its taxable_year sec_1_7701_l_-3 defines fast pay stock as stock that is structured so that dividends_paid by the corporation with respect to the stock are economically in whole or in part a return of the holder’s investment as opposed to only a return on the holder’s investment stock is presumed to be fast-pay_stock if it is structured to have a dividend rate that is reasonably expected to decline as opposed to a dividend rate that is reasonably expected to fluctuate or remain constant or if it is issued for an amount that exceeds the amount at which the holder can be compelled to dispose_of the stock sec_1_7701_l_-3 and b the determination of whether stock is fast- pay stock is based on all the facts and circumstances including any related agreements such as options when determining if stock is fast-pay_stock the stock is examined when issued stock is not fast-pay_stock solely because a redemption is treated as a dividend as a result of sec_302 unless there is a principal purpose of achieving the same economic and tax effect as a fast-pay arrangement in this case the cfc2 preferred_stock is presumed to be fast pay stock under the second presumption identified above sec_1_7701_l_-3 taking all the facts and circumstances into account including the related option the cfc2 preferred_stock was issued for an amount that exceeds the amount at which f corp1 can be compelled to dispose_of the stock during the course of the ten-year term of the preferred units the terms of the preferred units provide that preferred shareholders are entitled to first and second preference distributions specifically for the first ½ years of such term up to the point where the option agreement expires the second preference distribution will be treated as a dividend under sec_302 because of the option attribution_rules of sec_318 if cfc2 makes a second preference sec_318 provides than an option to acquire stock shall be treated as if such stock were owned by such person in this case since llc entered into an option with fund to acquire f corp2 llc is us parent disagrees that the preferred units should be presumed to be fast-pay distribution anytime during the first ½ years of the arrangement that distribution will be treated as a dividend even though the liquidation preference and similarly the redemption price will decline by a corresponding amount thus in effect the second preference is a return of f corp1’s investment yet with the option agreement these redemption distributions would receive dividend treatment ie a return on the investment although us parent has represented that it does not intend to make a second preference distribution it is unlikely that us parent can demonstrate that no second preference distribution will ever be made on the preferred shares further whether or not a second preference distribution is actually paid the availability of the second preference distribution is in substance part of the financing_arrangement consequently the preferred shares should be treated as having been issued at a price that exceeds the amount at which f corp1 could be compelled to dispose_of the preferred_stock stock under sec_1_7701_l_-3 us parent maintains that this presumption cannot apply in this case unless a second preference distribution were in fact paid or that the parties to this arrangement contemplated the payment of a second preference distribution us parent further maintains that this presumption would only apply if the preferred units were issued for an amount that exceeds the amount at which the holder can be compelled to dispose_of the stock original_issue_premium contrary to us parent’s interpretation of sec_1_7701_l_-3 the regulations do not provide that the presumption contained in sec_1_7701_l_-3 is subject_to such conditions determination of whether stock is fast-pay_stock is made when the stock is issued there is no requirement in the regulations that in order for the presumption described in sec_1_7701_l_-3 to apply a fast-pay shareholder must actually know at the time of the issuance of the fast-pay_stock whether the amount it will actually receive at the time of the disposition of such stock is less than the shareholder’s initial investment moreover in order for this presumption to apply the regulations merely require that the stock be issued at a price that exceeds the amount at which the holder can be compelled to dispose_of the stock at the time the preferred units were issued this presumption applied and therefore the preferred units are fast-pay_stock original_issue_premium for the presumption under sec_1_7701_l_-3 to apply is correct the preferred units can be viewed as issued for an original issue further even if us parent’s position that the preferred units must contain an as indicated sec_1_7701_l_-3 provides in part that a treated as owning f corp2 and indirectly owning f corp1 if a second preference distribution is paid a portion of f corp1’s preferred units will be redeemed by cfc2 this redemption will be treated as a dividend under sec_302 to f corp1 because llc is treated under sec_318 as owning f corp2 and indirectly f corp1 since f corp1 is treated as indirectly owned by llc at the time of the redemption f corp1 is treated as owning everything that llc owns including cfc2 premium because those units were issued for an amount that exceeds by more than a de_minimis amount the amount at which f corp1 can be compelled to dispose_of the stock the presumption contained in sec_1_7701_l_-3 does not require that the issue_price exceed at all times the amount at which the holder can be compelled to dispose_of the stock instead the presumption will apply in cases when the issue_price will exceed the amount at which the holder can be compelled to dispose_of the stock for instance if a second preference distribution were in fact paid at any time during the course of the arrangement the amount received by f corp1 at the end of the arrangement on date would be less than the stock’s issue_price therefore it can be said that the preferred units were issued for an amount that exceeds the amount at which f corp1 can be compelled to dispose_of the stock in the alternative regardless of whether the cfc2 preferred units satisfy the presumption described above the preferred units satisfy the general definition of fast- pay stock when testing the preferred units at the time of their issuance at the time of issuance the preferred units taking into account the related option agreement are structured so that distributions actually made would be treated as dividends for tax purposes but would in fact be a return of f corp1's investment in cfc2 rather than a return on its investment in cfc2 whether or not any second preference distributions are actually made on the preferred_stock the mere existence of the option will cause any redemption of the preferred units prior to the expiration of the option to be treated as a dividend the presence of the option at the time of any future redemption of the preferred_stock permits f corp1 to receive its dollar_figurek investment in the form of a dividend see sec_1_7701_l_-3 ex further there are no facts to suggest that at the time of the issuance of the preferred shares us parent as indirect owner of cfc2 could not or would not compel cfc2 to redeem the preferred shares before the expiration of the option based on all of the facts and circumstances cfc2 has a strong economic and tax incentive to redeem the shares while the option is outstanding as described above cfc2 has the right to redeem the preferred shares at any time before the final redemption date the option held by fund will expire six months before cfc2 must redeem the preferred shares before the option expires cfc2 is neither contractually obligated to redeem the shares nor prohibited from redeeming the shares however by having cfc2 redeem the shares before the option expires llc and indirectly us parent will be in a position to avoid recognizing dividend income when the earnings_of cfc2 are repatriated a taxpayer is generally subject_to taxation when earnings_and_profits of a foreign_subsidiary are repatriated whether by way of dividends or dispositions of the stock see sec_301 sec_367 and sec_1248 if cfc2 redeems the preferred shares while the option is outstanding that redemption will be treated as a dividend to f corp1 see sec_302 and sec_318 consequently that redemption will treat the dollar_figurek of the earnings_and_profits in cfc2 the majority of which represents an economic return to the common units indirectly held by us parent as a dividend to f corp1 an entity not subject_to united_states income_tax with no tax cost to cfc2 llc or us parent as a result there would be no amount taxable to llc as a dividend if the assets of cfc2 were distributed to llc or if the common units of cfc2 were otherwise_disposed_of at that time dollar_figurek all or substantially_all of the earnings_and_profits in cfc2 will have been paid as a dividend to f corp1 if however cfc2 were to wait until after the option expired to redeem the preferred shares the redemption would not be a dividend to f corp1 thus leaving dollar_figurek in earnings_and_profits that would in general be taxed to llc as a dividend when cfc2 distributes its assets to llc through cfc1 cfc2 and cfc1 are liquidated or the shares of cfc2 are directly or indirectly disposed of us parent disagrees that the parties would be economically compelled to pay the both courses of action are equally available to cfc2 and llc who indirectly controls cfc2 however only one confers a significant tax_benefit therefore the arrangement was structured so that cfc2 could redeem the preferred shares while the option is outstanding similarly there is no reason to conclude that cfc2 will not at some point make distributions or be liquidated or sold to an unrelated party after the preferred shares are redeemed cfc2 is a special purpose entity if the assets of cfc2 are not distributed and it is not liquidated or sold after its preferred units are redeemed all of its future investment earnings will be subpart_f_income that llc and indirectly us parent as parent of the us parent consolidated_group that includes corp a and corp b will have to include in gross_income second preference distribution before the option expires due to its reading of sec_1_951-1 us parent maintains that if cfc2 were liquidated in a transaction subject_to sec_1 b -35 the all_earnings_and_profits_amount that must be included in income as a deemed_dividend under sec_1_367_b_-3 is determined according to the attribution principles of sec_1248 and the regulations thereunder see sec_1_367_b_-2 sec_1248 determines the amount of earnings_and_profits attributable to stock where more than one class of stock is outstanding by reference to sec_1 e see sec_1_1248-3 us parent however maintains that under its interpretation of sec_1_951-1 no subpart_f_income will be allocable to the common units held indirectly by llc during the term of the preferred units thus us parent maintains that cfc2’s all_earnings_and_profits_amount would be zero during the term of the preferred units as a result us parent concludes that there would be no economic compulsion to pay the second preference distribution on the preferred units before the option expires application of sec_1_951-1 with respect to amount of earnings and profit sec_5 if cfc2 were directly liquidated into llc the liquidation would be subject_to sec_331 as opposed to sec_332 see sec_1_367_b_-3 ex as a result all or a portion of the gain recognition on the liquidation would be recharacterized as a dividend pursuant to sec_1248 the service however does not agree with us parent’s interpretation of the that would be required to be taken into account if the assets of cfc2 were distributed to llc if cfc were liquidated into llc or if the cfc2 common units were sold for instance if the cfc2 common units were transferred to us parent pursuant to a non- recognition transaction eg if llc distributed the shares of cfc1 to us parent and cfc1 liquidated into us parent and cfc2 liquidated into us parent in a transaction subject_to sec_332 us parent would be required to include in gross_income as a dividend the all_earnings_and_profits_amount attributable to the cfc2 stock that was not included in gross_income during the time llc owned such stock reduced in part by amounts previously included in gross_income under sec_951 assuming us parent’s position with respect to the allocation subpart_f_income discussed in issue infra is correct if the preferred units were redeemed by cfc2 by paying a second preference distribution to f corp1 prior to the expiration of the option there would be little or no earnings_and_profits remaining in cfc2 following the payment of the second preference distribution as a result if cfc2 subsequently liquidated as described above the all_earnings_and_profits_amount that llc would be required to include in gross_income as a dividend would be negligible on the other hand if the preferred units were redeemed by cfc2 by paying a second preference distribution to f corp1 after the expiration of the option there would be a substantial amount of earnings_and_profits remaining in cfc2 under these facts if cfc2 subsequently liquidated as described above the all_earnings_and_profits_amount that llc would be required to include in gross_income as a dividend would be greater than the amount that would have been included if the redemption occurred prior to the expiration of the option thus llc and indirectly us parent would be compelled from a tax standpoint to cause cfc2 to redeem the preferred units prior to the expiration of the option in order to treat the redemption as a dividend thereby reducing any future tax due upon the liquidation of cfc2 a redemption of the preferred_stock while the option is outstanding will result in the arrangement achieving the same economic and tax effect as a fast-pay arrangement in which the preferred_stock satisfies either the presumption as described above or the general test for fast-pay_stock that is as a result of the terms of the preferred units and the option cfc2 will reduce its earnings_and_profits by an amount that represents both dividends and a return of f corp1’s dollar_figurek investment in cfc2 accordingly as a result of a distribution of cfc2’s property or the liquidation or sale of cfc2 llc and indirectly us parent will not include such earnings in income as a dividend see sec_1_7701_l_-3 ex and notice_97_21 furthermore the principal purpose of the structure of this transaction is an attempt for us parent to avoid income inclusions under subpart_f of the code and to avoid the inclusion of cfc2’s earnings_and_profits in income specifically us parent is seeking to use this structure in conjunction with the option agreement to change the character of any second preference distribution from a redemption treated as a sale_or_exchange to a dividend that would reduce the earnings_and_profits of cfc2 that would otherwise be available to be distributed with respect to the common units if us parent’s interpretation of sec_1_951-1 applies taking into account its position regarding the voluntary restriction on the distribution of earnings_and_profits to the cfc2 common units then the principal purpose of this structure is to avoid federal_income_tax and thus the financing_arrangement may be recharacterized pursuant to the fast-pay regulations sec_1_7701_l_-3 provides in part that a fast pay arrangement is recharacterized as an arrangement directly between the benefited shareholders and the fast-pay shareholders thus for purposes of recharacterizing this fast-pay arrangement the following transaction would be deemed to occur llc as the first united_states entity above cfc2 would be determined to be the benefited shareholder6 llc would be deemed to issue financing instruments in the amount of dollar_figurek to f corp1 llc would contribute the dollar_figurek to cfc1 in return for cfc1 stock cfc1 would contribute the dollar_figurek to cfc2 in return for cfc2 common units as a result of recharacterizing the transaction any distributions on the fast-pay_stock would be made with respect to the financing instruments issued by llc thus f corp1 would be entitled to its first and second preference distributions from llc in addition the timing and amount of any distribution on the financing instruments will not change from the actual distributions on the fast-pay preferred shares in essence recharacterization under the regulations will not affect f corp1 in any meaningful way following the recharacterization us parent as the indirect benefited shareholder would be required to include in gross_income a portion of cfc2’s subpart_f_income calculated under sec_951 cfc2 would only have one class of shares and would be wholly owned by cfc1 cfc1 would continue to be wholly owned by llc corp a and corp b as members of llc would be required to include in gross_income their pro_rata share of cfc2’s subpart_f_income as a result corp a and corp b as members of us parent’s consolidated_group would not be permitted to avoid a subpart_f inclusion by the use of a fast-pay arrangement the ultimate effect of the recharacterization would be that us parent would include an amount of cfc2’s subpart_f_income that relates to its indirect economic_interest in cfc2 further it does not appear that in this case there will be any difference for united_states tax purposes whether the financing instruments between llc and f corp1 are characterized as debt or equity although the common units of cfc2 will be the benefited stock within the meaning of sec_1_7701_l_-3 recharacterizing the transaction so that cfc1 issued financing instruments to f corp1 would only create another fast-pay arrangement in order to fulfill the purpose of the regulations and thereby prevent the avoidance of tax by persons participating in fast-pay arrangements llc will be treated as the benefited shareholder as a result of its indirect interest in the benefited stock caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent -end-
